DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 9/16/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office actions due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR10-2014-0087648, Machine translation) in view of Kawamura (US Pub No. 2007/0200490) and Lee (US Pub No. 2017/0104163)
	Regarding Claim 1, 3-5, and 7-11, Shin et al. teaches the following formula:


    PNG
    media_image1.png
    307
    680
    media_image1.png
    Greyscale



	Shin et al. is silent on the compound of formula I,
	Kawamura et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds in the form of A-3 and A-4 [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009].
	Since Shin et al. teaches Ar1 and Ar2 can be an heteroaryl group [top of page 11 of 30, of translated document] such as an benzimidazolyl group [top of page 18 of 30], and providing a OLED with improved lifetime, efficiency, driving voltage, electrochemical stability, and thermal stability [page 10 of 30], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the Ar1 and Ar2 portion of Shin et al. with the A-3 or A-4 of Kawamura et al. in order to provide a compound with a high efficiency of light emission even at a low voltage [0007-0009].
	In addition, the combination would have been merely the selection of a known derivative end groups of heterocyclic compounds having a nitrogen atom as a material for an organic EL device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Shin et al. teaches X4 and X5 are Nitrogen, X1-X3, and X6-X8 are Carbon, P and Q are each 1,  m and n are 0, Ar1 and Ar2 are chemical formula III or Chemical formula IV [Kawamura: 0014, 0048].
	Lee teaches a compound used for an OLED device [Abstract, and 0018-0019], which provides an OLED with high efficiency and long life span [0008], the compound comprises an phenyl linking group, making the compound more flexible, which prevents the compound from being stacked and thus improves film characteristics , and further increase process stability and simultaneously decrease a deposition temperature [0049].
	Since modified Shin et al. teaches a compound with two heterocyclic components, and provides a OLED with improved lifetime, efficiency, driving voltage, electrochemical stability, and thermal stability [page 10 of 30], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the compound of modified Shin et al. by applying a aryl group such as a phenyl between the two heterocyclic groups of the compound of modified Shin et al. as shown by Lee et al. in order to improve film characteristics and increase process stability and simultaneously decrease a deposition temperature [0049].
	Within the combination above, modified Shin et al. teaches R3 is a aryl group, and z=1. As a result, p+q is 2, Z is not 0, and p or q is not 0.
Although modified Shin et al. does not explicitly teach the claimed compound, modified Shin et al. teaches finite number of functional groups for the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to select the desired functional group as it is merely the selection of a finite amount of recognized functional groups in the 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 2, within the combination above, modified Shin et al. teaches a compound meting the limitations of the claim [See rejection above].
	Regarding Claim 6, within the combination above, modified Shin et al. teaches a compound meting the limitations of the claim [See rejection above].
	Regarding Claim 12, within the combination above, modified Shin et al. teaches a compound meeting the limitations of the claim [last sentence of page 11 of 30 and top of page 12 of 30, see rejection of claim 1].
	Regarding Claim 13, within the combination above, modified Shine et al. is silent on the compounds of claim 13.
Although modified Shin et al. does not explicitly teaches the claimed compound, modified Shin et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in 
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 14, within the combination above, modified Shin et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Shin et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 400 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has a refractive index n  greater than or equal to 2.0.” are inherently possessed by the compound of modified Shin et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 15, within the combination above, modified Shin et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Shin et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 430 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has an extinction coefficient k less than or equal to 0.0.” are inherently possessed by the compound of modified Shin et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 16, within the combination above, modified Shin et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Shin et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 400 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has a transmittance greater than 65%.” are inherently possessed by the compound of modified Shin et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR10-2014-0087648, Machine translation) in view of Kawamura (US Pub No. 2007/0200490), Lee (US Pub No. 2017/0104163), and Coggan (US Pub No. 2006/0121311)
	Regarding Claim 17,  Shin et al. teaches a display panel, comprising an organic light-emitting device [Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode [120 is anode and 110 is cathode, Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], and an organic layer located between the anode and the cathode [130, 140, 150, 160, and 170 are the organic layer, Fig. 5, top of page 24 of 30]
	wherein the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer,  at least one of the hole transmission layer, the electron transmission layer, and the light-emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound [bottom of page 22 of 30, bottom of page 13 of 30 and top of page 14 of 30], having a chemical structure,
	Shin et al. teaches the following formula:
In the following compounds below: X4 and X5 are nitrogen [last sentence of page 11 of 30 and top of page 12 of 30], X1-X3 and X6-X8 are CR, where R is hydrogen, n1 and n2 are 0 [last sentence of page 11 of 30 and top of page 12 of 30], Ar1 and Ar2 can be a Benzimidazolyl group [top of page 18 of 30]

    PNG
    media_image1.png
    307
    680
    media_image1.png
    Greyscale



	Shin et al. is silent on the compound of formula I,
	Kawamura et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds in the form of A-3 and A-4 [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009].
	Since Shin et al. teaches Ar1 and Ar2 can be an heteroaryl group [top of page 11 of 30, of translated document] such as an benzimidazolyl group [top of page 18 of 30], and providing a OLED with improved lifetime, efficiency, driving voltage, electrochemical stability, and thermal stability [page 10 of 30], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the Ar1 and Ar2 portion of Shin et al. with the A-3 or A-4 of Kawamura et al. in order to provide a compound with a high efficiency of light emission even at a low voltage [0007-0009].
	In addition, the combination would have been merely the selection of a known derivative end groups of heterocyclic compounds having a nitrogen atom as a material for an organic EL device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Lee teaches a compound used for an OLED device [Abstract, and 0018-0019], which provides an OLED with high efficiency and long life span [0008], the compound comprises an phenyl linking group, making the compound more flexible, which prevents the compound from being stacked and thus improves film characteristics , and further increase process stability and simultaneously decrease a deposition temperature [0049].
	Since modified Shin et al. teaches a compound with two heterocyclic components, and provides a OLED with improved lifetime, efficiency, driving voltage, electrochemical stability, and thermal stability [page 10 of 30], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the compound of modified Shin et al. by applying a aryl group such as a phenyl between the two heterocyclic groups of the compound of modified Shin et al. as shown by Lee et al. in order to improve film characteristics and increase process stability and simultaneously decrease a deposition temperature[0049].
	Within the combination above, modified Shin et al. teaches R3 is a aryl group, and z=1. As a result, p+q is 2, Z is not 0, and p or q is not 0.
Although modified Shin et al. does not explicitly teach the claimed compound, modified Shin et al. teaches finite number of functional groups for the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to select the desired functional group as it is merely the selection of a finite amount of recognized functional groups in the formula of modified Shin et al.  and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Coggan et al. teaches an OLED device [Abstract] comprising a capping layer on a cathode used to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Since modified Shin et al. teaches a cathode as part of the structure of the OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the capping layer of Coggan et al. on the cathode of modified Shin et al. in order to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Within the combination above, modified Shin et al. teaches a capping layer located at a side of the cathode facing away from the anode.
	Regarding Claim 18, Shin et al. teaches display apparatus comprising a display panel [page 10 of 30], wherein the display panel comprising an organic light-emitting device [Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode [120 is anode and 110 is cathode, Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], and an organic layer 
	wherein the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light-emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound [bottom of page 22 of 30, bottom of page 13 of 30 and top of page 14 of 30], having a chemical structure,
	Shin et al. teaches the following formula:
In the following compounds below: X4 and X5 are nitrogen [last sentence of page 11 of 30 and top of page 12 of 30], X1-X3 and X6-X8 are CR, where R is hydrogen, n1 and n2 are 0 [last sentence of page 11 of 30 and top of page 12 of 30], Ar1 and Ar2 can be a Benzimidazolyl group [top of page 18 of 30]

    PNG
    media_image1.png
    307
    680
    media_image1.png
    Greyscale



	Shin et al. is silent on the compound of formula I,
	Kawamura et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds in the form of A-3 and A-4 [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009].
	Since Shin et al. teaches Ar1 and Ar2 can be an heteroaryl group [top of page 11 of 30, of translated document] such as an benzimidazolyl group [top of page 18 of 30], and providing a OLED with 
	In addition, the combination would have been merely the selection of a known derivative end groups of heterocyclic compounds having a nitrogen atom as a material for an organic EL device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Shin et al. teaches X4 and X5 are Nitrogen, X1-X3, and X6-X8 are Carbon, P and Q are each 1,  m and n are 0, Ar1 and Ar2 are chemical formula III or Chemical formula IV [Kawamura: 0014, 0048].
	Lee teaches a compound used for an OLED device [Abstract, and 0018-0019], which provides an OLED with high efficiency and long life span [0008], the compound comprises an phenyl linking group, making the compound more flexible, which prevents the compound from being stacked and thus improves film characteristics , and further increase process stability and simultaneously decrease a deposition temperature [0049].
	Since modified Shin et al. teaches a compound with two heterocyclic components, and provides a OLED with improved lifetime, efficiency, driving voltage, electrochemical stability, and thermal stability [page 10 of 30], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the compound of modified Shin et al. by applying a aryl group such as a phenyl between the two heterocyclic groups of the compound of modified Shin et al. as shown by Lee et al. in 
	Within the combination above, modified Shin et al. teaches R3 is a aryl group, and z=1. As a result, p+q is 2, Z is not 0, and p or q is not 0.
Although modified Shin et al. does not explicitly teach the claimed compound, modified Shin et al. teaches finite number of functional groups for the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to select the desired functional group as it is merely the selection of a finite amount of recognized functional groups in the formula of modified Shin et al.  and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Coggan et al. teaches an OLED device [Abstract] comprising a capping layer on a cathode used to increase the thermal stability and increase the environmental stability of the OLED device [0040].

	Within the combination above, modified Shin et al. teaches a capping layer located at a side of the cathode facing away from the anode.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726